Citation Nr: 9919615
Decision Date: 07/16/99	Archive Date: 09/09/99

DOCKET NO. 93-10 459               DATE JUL 16, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Columbia, South Carolina

THE ISSUES

1. Whether new and material evidence has been added to the record
to reopen a claim for service connection for a bilateral knee
disability.

2. Entitlement to an increased rating for residuals of a fracture
of the right lateral and posterior malleoli, from 30 percent, for
the period preceding July 1, 1996.

3. Entitlement to a restoration of a 30 percent rating for a
fracture of the right lateral and posterior malleoli, effective
July 1, 1996.

4. Entitlement to an increased rating for a residuals of a fracture
of the right lateral and posterior malleoli, from 20 percent, for
the period beginning July 1, 1996.

(The issue of entitlement to payment or reimbursement for medical
expenses incurred in connection with unauthorized outpatient
treatment received by the veteran on December 21, 1994 and on
December 28, 1994 is the subject of a separate appellate decision)

REPRESENTATION

Appellant represented by: The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant, M. F.

ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1967 to July
1970. This appeal arises before the Board of Veterans' Appeals
(Board) from a December 1991 rating decision.of the Department of
Veterans Affairs (VA) Regional Office (RO) in Columbia, South
Carolina, which granted the veteran an increased rating for
residuals of a fracture of the right lateral and posterior
malleoli, healed, with degenerative arthritis of the right ankle
and right knee to 30 percent. The veteran continued his appeal.

During the course of the appeal, the RO issued rating actions in
April 1995 and March 1996. By the April 1995 rating action, the RO
proposed to reduce the 30 percent rating for the service-connected
residuals of a fracture of the right lateral and posterior
malleoli, healed, with degenerative arthritis of the right ankle to
a 20 percent level. The March 1996 rating decision implemented the
proposed reduction and set July 1, 1996 as the effective date for
the 20 percent rating. The veteran filed a notice of disagreement
and completed his appeal with a timely substantive appeal.

- 2 -

In light of the development described above, there are three issues
in appellate status regarding the veteran's residuals of a fracture
of the right lateral and posterior malleoli. The first issue is
entitlement to an increased rating for residuals of a fracture of
the right lateral and posterior malleoli from 30 percent for the
period preceding July 1, 1996. The second issue is entitlement to
a restoration of a 30 percent rating for residuals of a fracture of
the right lateral and posterior malleoli effective July 1, 1996.
The third issue is entitlement to an increased rating for residuals
of a fracture of the right lateral and posterior malleoli, from 20
percent period after July 1, 1996.

Also in appellate status are the issues of entitlement to service
connection for a left knee disability and a right knee disability,
which stemmed from the March 1996 rating decision. The veteran
filed a notice of disagreement and completed his appeal with a
timely substantive appeal regarding these issues.

By a rating decision dated June 1994, the RO granted the veteran
entitlement to a total rating under the provisions of 38 C.F.R.
4.30 from February 20, 1994 to July 1, 1994 based on a right ankle
fusion that the veteran underwent. The veteran did not appeal this
determination.

In a statement dated April 1997, the veteran asserted that his
right hip bothered him because his right leg was shorter than it
was before his 1995 operation. This claim is referred to the RO for
appropriate development.

At the veteran's December 1996 hearing (page 4), he testified that
he had developed a skin rash since his cast was removed from his
right ankle in 1994. This claim is also referred to the RO for
appropriate development.

REMAND

The law requires full compliance with all orders in this remand.
Stegall v. West, 11 Vet. App. 268 (1998). Although the instructions
in this remand should be carried out in a logical chronological
sequence, no instruction in this remand may be given

3 -

a lower order of priority in terms of the necessity of carrying out
the instruction completely.

By a rating decision dated September 1970, the RO granted the
veteran entitlement to service connection for a fracture of the
right lateral and posterior malleoli, healed, with degenerative
arthritis of the right ankle. Thereafter, in October 1979, the RO
denied service connection for a bilateral knee disability
(chondromalacia). The RO also re-characterized the disability
resulting from the fracture fracture of the right lateral and
posterior malleoli. As re-characterized by the RO in the decision
of October 1979, service connection was granted for fracture,
lateral and posterior malleoli, right, healed, with degenerative
arthritis, right knee. Thus, by the October 1979 action, the RO
granted service connection for degenerative arthritis of the right
knee. Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

In March 1996, despite the fact that the veteran's service
connection for degenerative arthritis of the right knee had been in
effect for more than 15 years, the RO issued a rating decision
which determined that the October 1979 rating decision regarding
the grant of degenerative arthritis of the right knee was clearly
and unmistakably in error. This action by the RO severed the
veteran's service- connected degenerative arthritis of the right
knee. Under the provisions of 38 U.S.C.A. 1159 (West 1991) and 38
C.F.R. 3.957 (1998), service connection which has been in force for
ten or more years shall not be severed except upon a showing that
the original grant of service connection was based on fraud or it
was clearly shown from military records that the person concerned
did not have the requisite service or character of discharge. The
RO's decision of March 1996 included no assessment of fraud or the
sufficiency of the veteran's service.

It is important to note that the provisions of 38 U.S.C.A. 1159 do
not prohibit the RO from correcting an error in a case involving a
simple, nonsubstantive change, such as correcting an erroneous
reference to whether a disability is on the left or right side.
Gifford v. Brown, 6 Vet.App. 269 (1994). However, the RO's action
in March 1996 was more than a simple, nonsubstantive change; the
action excluded

4 - 

the knee from consideration in rating the disability, and, in fact,
resulted in a lower disability rating.

Within one year of April 1995, the date on which the veteran was
notified of the proposal to sever service connection for
degenerative arthritis of the right knee, the veteran claimed that
he was still entitled to service connection for a right knee
disability. The veteran, therefore, filed a timely notice of
disagreement regarding the severance of his service connected
degenerative arthritis of the right knee. Inasmuch as the RO has
not yet issued a Statement of the Case regarding the severance of
the veteran's degenerative arthritis of the right knee, the RO must
fully develop the issue of the severance of the veteran's
degenerative arthritis of the right knee, to include issuing a
Statement of the Case which discusses the provisions in 38 U.S.C.A.
1159 and 38 C.F.R. 3.957.

The issue of the severance of the veteran's service connected
degenerative arthritis of the right knee is inextricably
intertwined with the five issues in appellate status Harris v.
Derwinski, 1 Vet. App. 180 (1991); Holland v. Brown, 6 Vet.App. 443
(1994). Because the decision on the issue of severance of the
veteran's service connected degenerative arthritis of the right
knee might change the outcome of the veteran's five other claims,
the veteran's claims must be remanded pending development of the
inextricably intertwined claims.

In the event that the RO reverses its decision regarding the
severance of the veteran's degenerative arthritis of the right
knee, the RO would have to re-rate the veteran's fracture of the
right lateral and posterior malleoli, healed, with degenerative
arthritis of the right ankle and right knee, for both the periods
before and after July 1, 1996, taking into account the fact that
the veteran's degenerative arthritis of the right knee would be
service-connected. The RO would have to consider whether separate
ratings would be warranted regarding the veteran's right ankle and
right knee.

The RO would also have to consider the case of DeLuca v. Brown, 8
Vet.App. 202 (1995), where the United States Court of Appeals for
Veterans Claims (Court) held

5 -

that ratings based on limitation of motion do not subsume 38 C.F.R.
4.40 or 38 C.F.R. 4.45 and that the provisions of 38 C.F.R. 4.14
(avoidance of pyramiding) do not forbid consideration of a higher
rating based on greater limitation of motion due to pain on use.

The RO would also have to consider recent opinions by the VA's
Office of the General Counsel. The General Counsel determined that
a claimant who has arthritis and instability of the knee may be
rated separately under Diagnostic Codes 5003 and 5257. See
VAOPGCPREC 23-97 (July 1, 1997). In a subsequent opinion issued by
the General Counsel, it was determined that for a knee disability
rated under Diagnostic Code 5257 to warrant a separate rating for
arthritis based on x-ray findings and limitation of motion the knee
disability need not be compensable but must at least meet the
criteria for a zero-percent rating. It was also determined that a
separate rating for arthritis could be based on x-ray findings and
painful motion under 38 C.F.R. 4.59. See VAOPGCPREC 09-98 (August
14, 1998). Therefore, if the RO reverses its decision regarding the
severance of the veteran's degenerative arthritis of the right
knee, the RO must determine whether the veteran is entitled to two
separate ratings for degenerative arthritis of the right knee.

If the RO reversed its decision regarding the severance of the
veteran's degenerative arthritis of the right knee, the RO would
also have to reconsider the reduction in the veteran's 30 percent
rating for a fracture of the right lateral and posterior malleoli,
healed, with degenerative arthritis of the right ankle and right
knee, from 30 percent, effective July 1, 1996, taking into account
the fact the veteran's right knee would be service-connected. I

After the severance of service connection for arthritis of the
right knee, the veteran submitted a request for consideration of
service connection for left and right knee disabilities. The RO
responded to this request in August 1996, but the RO did not take
into account the fact that service connection for a bilateral "knee
condition" was denied in October 1979. The October 1979 decision
was not appealed. Therefore, the RO must consider whether the
record includes new and material evidence to reopen the claim for
service connection for a knee disability.

6 -

When the RO re-adjudicates the veteran's claims, the RO should
schedule the veteran for a VA examination to determine the nature
and etiology of his left knee disorder. Such examination must also
consider the current severity of the veteran's service-connected
fracture of the right lateral and posterior malleoli, healed, with
degenerative arthritis of the right ankle and right knee.

To ensure that the VA has met its duty to assist the claimant in
developing the facts pertinent to the claim and to ensure full
compliance with due process requirements, the case is REMANDED to
the RO for the following development:

1. The RO should take appropriate steps to obtain and associate
with the claims file any copies of VA and private medical records
regarding the veteran's right knee, right ankle, and left knee that
have not already been associated with the claims folder.

2. The RO should arrange for the veteran to have a VA orthopedic
examination to determine the nature and severity of his service-
connected fracture of the right lateral and posterior malleoli, as
well as to determine the nature and etiology of his knee disorders.
The examiner should provide diagnoses of all disorders of the
veteran's right knee, right ankle, and left knee. Such tests as the
examining physician deems appropriate should be performed. These
tests should include a complete test of the range of motion of the
veteran's right knee and right ankle. The examination report should
include responses to the following medical questions:

7 -

a. What is the range of motion of the veteran's right knee in terms
of flexion and extension?

b. Does the veteran have recurrent subluxation or lateral
instability of the right knee, and if he does, can such recurrent
subluxation or lateral instability be described as slight,
moderate, or severe?

c. Does the veteran have arthritis of the right knee?

d. What is the range of motion of the veteran's right ankle in
terms of dorsiflexion and plantar flexion?

e. Is the veteran's right ankle ankylosed?

f. Does the veteran have nonunion of the right tibia and fibula?

g. Does the veteran's right knee and/or right ankle exhibit
weakened movement, excess fatigability, incoordination, or pain on
use attributable to the service connected disability (if feasible,
these determinations should be expressed in terms of the degree of
additional range of motion loss due to these symptoms)?

h. Does pain significantly limit functional ability during flare-
ups or when the right knee and/or right ankle are used repeatedly
over a period of time (these determinations should also, if

8 -

feasible, be portrayed in terms of the degree of additional range
of motion loss due to pain on use or during flare-ups)?

i. Describe all current disorders that the veteran has involving
the left knee (please list the diagnoses).

j. Are any of the identified disorders in question (i) the result
of the veteran's service-connected residuals of fracture fracture
of the right lateral and posterior malleoli?

k. Describe all current disorders that the veteran has involving
the right knee (please list the diagnoses).

l. Are any of the identified disorders in question (k) the result
of the veteran's service-connected fracture of the right lateral
and posterior malleoli, with degenerative arthritis of the right
ankle?

If the examiner determines that, it is not feasible to respond to
any of the above items, the examiner should identify specifically
the items to which it is not feasible to respond.

3.- The RO should review the question of whether severance of
service connection for degenerative arthritis of the right knee is
warranted. If severance is found to be proper, the RO must issue a
statement of the case regarding the severance of the veteran's
service-

- 9 -

 
connected degenerative arthritis of the right knee. Such statement
of the case should discuss the provisions of 38 U.S.C.A. 1159 and
38 C.F.R. 3.957. The veteran must be notified of all requirements
for completing an appeal in accordance with the provisions of 38
U.S.C.A. 7105 (West 1991) and 38 C.F.R. 20.302 (1998).

4. After the development requested above has been completed, the RO
should review the veteran's claims folder and ensure that all the
foregoing development has been conducted and completed in full. If
any development is incomplete, appropriate corrective action should
be taken.

5. The RO re-adjudicate the veteran's remaining claims regarding
his service-connected fracture of the right lateral and posterior
malleoli. The RO should take into account all determinations as to
whether the veteran's right knee is service-connected, with
particular consideration of the provisions of 38 C.F.R. 4.40, 4.45,
as set forth in DeLuca, supra. In so doing, the RO should consider
whether the veteran is entitled to a separate rating for arthritis
of the right knee and should also consider the Office of the
General Counsel opinions VAOPGCPREC 23-97 (July 1, 1997) and
VAOPGCPREC 09-98 (August 14,1998). The RO should also re-adjudicate
the veteran's request to reopen his claims for service connection
for disabilities of the left and right knees.

6. In the event that the claims are not resolved to the
satisfaction of the veteran, he and his accredited representative
should be furnished a supplemental

- 10 -

statement of the case concerning all evidence added to the record
since the last supplemental statement of the case and they should
be given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration, if appropriate. The appellant need take no further
action until she is informed, but she may furnish additional
evidence and argument while the case is in remand status. Quarles
v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet.
App. 109 (1995).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1 , Part IV, paras. 8.44-8.45 and
38.02-38.03.

G.H. SHUFELT
Member, Board of Veterans' Appeals


